Filed with the Securities and Exchange Commission on October 9, 2012 1933 Act Registration File No. 333-172080 1940 Act File No. 811-22525 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 60 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 61 [ X ] (Check appropriate box or boxes.) MANAGED PORTFOLIO SERIES (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 287-3700 James R. Arnold, President and Principal Executive Officer Managed Portfolio Series 615 East Michigan Street Milwaukee, WI53202 (Name and Address of Agent for Service) Copy to: Scot Draeger, Esq. Bernstein, Shur, Sawyer & Nelson P.A. 100 Middle Street P.O. Box 9729 Portland, ME 04104-5029 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On April 30, 2010 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 60 to the Registration Statement of Managed Portfolio Series (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo. 53 on FormN-1A filed on September 19, 2012.This PEANo.60 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.53 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 60 meets all of the requirements for effectiveness under Rule 485(b) and the Registrant has duly caused this Post-Effective Amendment No. 60 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of Milwaukee and State of Wisconsin, on the 9th day of October, 2012. Managed Portfolio Series By: /s/ James R. Arnold James R. Arnold President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities indicated on the 9th day of October, 2012. Signature Title /s/ Roel C. Campos* Trustee Roel C. Campos /s/ Robert J. Kern* Trustee Robert J. Kern /s/ David A. Massart* Trustee David A. Massart /s/ Leonard M. Rush* Trustee Leonard M. Rush /s/ David M. Swanson* Trustee David M. Swanson /s/ James R. Arnold President and Principal Executive Officer James R. Arnold /s/ Brian R. Wiedmeyer Treasurer and Principal Financial Officer Brian R. Wiedmeyer *By: /s/ James R. Arnold James R. Arnold,Attorney-In Fact pursuant to Power of Attorney 1 INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE 2
